UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7071



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN BLAKE DAVIS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James C. Turk, District Judge.
(CR-97-40-A, CA-00-560-7)


Submitted:   October 19, 2001               Decided:   May 22, 2002


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Blake Davis, Appellant Pro Se. Steven Randall Ramseyer,
OFFICE OF THE UNITED STATES ATTORNEY, Abingdon, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Steven Blake Davis seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.      Accordingly, we deny a certificate

of appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Davis, Nos.      CR-97-40-A; CA-

00-560-7 (W.D. Va. May 31, 2001).        We further deny Davis’s motion

for appointment of counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2